Citation Nr: 1638458	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-43 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1958.

This appeal before the Board of Veterans' Appeals (Board) arises from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, that granted service connection for a generalized anxiety disorder and assigned an initial rating of 30 percent, effective from April 1, 1996.  The Veteran filed a notice of disagreement (NOD) in May 2009, which contested the 30 percent rating assigned for this disability.  The RO furnished a statement of the case (SOC) in October 2010.  The Veteran filed a substantive appeal (VA Form 9) in October 2010.

This appeal before the Board also arises from an August 2010 rating decision that denied entitlement to a TDIU rating.  The Veteran filed a NOD in August 2010.  The RO furnished a SOC in September 2011.  The Veteran filed a substantive appeal (VA Form 9) in October 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board has determined that further development is required before the issues on appeal can be adjudicated.

The Veteran's last VA psychiatric examination was performed in November 2009, and the examination report was signed in December 2009.  The Veteran, by and through his representative, maintains that his psychiatric disability has significantly increased in severity since that examination.  Accordingly, a new VA examination is warranted.   See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)

In regard to TDIU, the VA December 2009 examination report cited above contains an opinion that the Veteran's neuropsychiatric condition is not severe enough to render him unemployable.  The examiner cited a December 2009 VA Social and Industrial Field Survey in support of that opinion but did not otherwise provide any supporting rationale.  The Social and Industrial Survey, which is incorporated into the examination report, actually provides a conclusion that the Veteran is unable to work.  Given this inconsistency, the medical information and guidance contained in the December 2009 VA report is inadequate for purposes of making a deciding this issue on appeal.  Accordingly, a new VA examination is warranted.

Finally, in his October 2011 substantive appeal, the Veteran maintains that he continues to receive psychiatric treatment at the San Juan VAMC.  The electronic claims file contains no VA treatment records after May 2010.  The RO should undertake reasonable efforts to obtain any outstanding VA psychiatric treatment records and associate those records with the electronic file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding records pertaining to evaluation and/or treatment of the Veteran's psychiatric disability since May 2010.  Following the procedures set forth in 38 C.F.R. § 3.159 (c) regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims with in the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by a psychiatrist or psychologist, in order to determine the level impairment due to his service-connected generalized anxiety disorder.

The contents of the entire electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated VA examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.

Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected generalized anxiety disorder on his activities of daily living, and his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected generalized anxiety disorder, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner should consider and discuss all pertinent medical and other objective evidence and all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claims for entitlement to an initial rating in excess of 30 percent for a generalized anxiety disorder, and entitlement to TDIU, in light of the pertinent evidence and legal authority.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be allowed an appropriate period of time for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




